Citation Nr: 1214812	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  97-00 284A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

Entitlement to a rating in excess of 30 percent for bilateral varicose veins from February 27, 1996, and separate ratings in excess of 20 percent for chronic venous insufficiency with varicose veins of the right and left legs from January 12, 1998.

(The issues of entitlement to service connection for erectile dysfunction, a left varicocele, and peripheral neuropathy of the upper extremities; the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a right shoulder disability; the issues of entitlement to higher initial ratings for major depression and peripheral neuropathy of the right and left lower extremities; and the issue of entitlement to a total rating based on individual unemployability due to service-connected disabilities are addressed in a separate decision).

(The issue of entitlement to waiver of recovery of an overpayment of pension benefits in the calculated amount of $3,375, is also addressed in a separate decision).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from January 1973 to December 1974, and from January 1975 to December 1977.  

This matter came to the Board of Veterans' Appeals (BVA or Board) on appeal from a July 1996 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California which, inter alia, denied service connection for hypertension and a compensable rating for varicose veins of the right leg. 

In April 2001, the appellant testified at a Board hearing at the RO.  His testimony included a description of the symptomatology associated with varicose veins in his right and left legs.  

In June 2001, the Board remanded the issues of entitlement to service connection for hypertension and a compensable rating for varicose veins of the right leg to the RO for additional evidentiary development.  Additionally, the Board remanded the issue of entitlement to service connection for varicose veins of the left leg, finding that the appellant had submitted a notice of disagreement with the RO's failure to consider that issue.  See Velez v. West, 11 Vet. App. 148, 157 (noting that a notice of disagreement may express dissatisfaction not only with an RO decision but also with the RO's failure to adjudicate a pending claim).  

While the matter was in remand status, in a June 2005 rating decision, the RO, inter alia, granted service connection for varicose veins of the left leg and assigned a 30 percent disability rating for bilateral varicose veins, effective February 27, 1996, pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7120 (1997), and separate 20 percent disability ratings for varicose veins of the right and left legs, effective January 12, 1998, pursuant to amendments to the criteria for rating disabilities of the cardiovascular system, including varicose veins.  See 62 Fed. Reg. 65,207- 224 (codified at 38 C.F.R. § 4.104, Diagnostic Code 7120) (providing for separate disability ratings for each affected extremity).

Although a higher rating was assigned for varicose veins, the issue remains in appellate status, as the maximum schedular rating has not been assigned nor has the appellant withdrawn his appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  Moreover, given the procedural history of this issue, adjudication of the claim now requires evaluation during two distinct time periods, as set forth above on the cover page of this decision.

Also while the matter was in remand status, in a June 2005 rating decision, the RO granted service connection for hypertension and assigned an initial 10 percent disability rating, effective February 27, 1996.  The grant of service connection for hypertension constitutes a full award of the benefits sought on appeal with respect to that issue.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  The appellant thereafter disagreed with the initial rating assigned and in March 2007, a Statement of the Case addressing the matter was issued.  The record currently before the Board, however, contains no indication that the appellant perfected an appeal within the applicable time period or that VA waived the filing of a substantive appeal, either explicitly or implicitly.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  Thus, this matter is not in appellate status.  

In January 2012, the appellant testified at a second Board hearing, held via videoconference.  In addition to the issue of entitlement to an increased rating for varicose veins, his testimony referenced multiple additional issues.  At a prehearing conference, the appellant was advised that because he had previously testified at a Board hearing before a different Veterans Law Judge in April 2001 regarding the issue of entitlement to an increased rating for varicose veins, review of that issue would be assigned to a panel of three Veterans Law Judges and both judges who conducted hearings on that issue would participate in making the decision on the claim, in accordance with 38 C.F.R. § 20.707 (2011).  He was offered the opportunity to appear at a Board hearing before the third panel member, but declined and asked that the panel proceed immediately with consideration of his appeal.  Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).  

As set forth above, in order to accommodate the panel review, the issue of entitlement to an increased rating for varicose veins is the subject of the instant decision and the remaining VA compensation claims are the subject of a separate decision.  See BVA Directive 8430, Board of Veterans' Appeals, Decision Preparation and Processing, ¶ 14(c)(9)(b) (providing that separate decisions are required when more than one Veterans Law Judge held a hearing in an appeal on different issues).  In that regard, the Board notes that in connection with multiple claims, the appellant has raised the issue of unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a claim for a total rating based on individual unemployability, either expressly raised by the appellant or reasonably raised by the record, is part of the claim for an increased rating).  The record shows that the RO has bifurcated and separately adjudicated the issue of entitlement to a total rating based on individual unemployability in an August 2006 rating decision.  See Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009) (en banc) (indicating the bifurcation of a claim is generally within the Secretary's discretion).  In view of the appellant's contentions, the RO's actions, and in the interests of clarifying this procedurally complex case to the extent possible, the issue of entitlement to a total rating based on individual unemployability due to service-connected disabilities is included in the separate decision referenced above addressing the appellant's remaining VA compensation claims.  

In addition to his multiple VA compensation claims, the appellant has also initiated an appeal of a denial of his request for a waiver of recovery of a pension overpayment.  That issue is also the subject of a third separate decision.  See BVA Directive 8430, ¶ 14(c)(10)(a)(2) (providing that because they differ from other issues so greatly, separate decisions shall be issued in overpayment cases in order to produce more understandable decision documents).

Please note that the appellant's appeals have been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).

For the reasons set forth below, a remand of this matter is required.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its June 2001 remand, the Board noted that the record on appeal was incomplete, including with respect to outstanding records from the Social Security Administration (SSA).  After reviewing the record compiled since that time, it is clear that the record, unfortunately, remains incomplete in this regard.  Under these circumstances, a remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that where remand instructions are not followed, the Board errs as a matter of law when it fails to ensure compliance).

Pursuant to the Board's June 2001 remand instructions, the RO made multiple requests to SSA for relevant records pertaining to the appellant but received no response.  In a November 2004 letter to the appellant's congressional representative, a copy of which was provided to VA, SSA indicated that the appellant's application for disability benefits had been denied and they could provide no medical records to VA.  Since the receipt of that letter, the RO has made no additional efforts to obtain records from SSA.  

The appellant, however, has submitted a copy of a June 2010 fully favorable decision of an SSA Administrative Law Judge finding that the appellant has been disabled since September 1994 due to numerous disabilities, including varicose veins.  

VA is required to obtain relevant records from a Federal department or agency, including SSA.  See 38 C.F.R. § 3.159(c)(2) (2011).  Given the findings of the ALJ, it appears that SSA is in possession of records which are relevant to the issue on appeal.  McGee v. Peake, 511 F.3d 1352, 1357 (Fed. Cir. 2008) (noting that Congress has explicitly defined VA's duty to assist in terms of relevance); see also Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010) (noting that '[r]elevant records for the purpose of § 5103A are those that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim.").  Under these circumstances, additional evidentiary development is necessary.  

The Board also finds that an additional VA medical examination is necessary.  At his January 2012 Board hearing, the appellant claimed that his service-connected varicose veins disability was severely disabling.  He testified that he experienced chronic and severe ulcerations and open sores, as well as significant pain which necessitated the use of a wheelchair.  The appellant further claimed that as a result of his service-connected varicose veins disability, he was unable to cook, clean, or take care of himself without the assistance of his spouse.  

Given the objective findings recorded by the examiner at the most recent VA medical examination in May 2011, it appears that additional examination is necessary in order to ensure that all manifestations of the appellant's service-connected varicose veins disability are identified and appropriately evaluated.  38 C.F.R. § 3.159(c)(4) (2011); see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (holding that when a claimant alleges that a disability is worse than when originally rated, and the available evidence is insufficient to adequately evaluate the current state of the condition, VA must provide a new examination).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should contact SSA and request copies of all records corresponding to the appellant's application for disability benefits, including any medical records in its possession.  The RO may only end its efforts to obtain these records if it is concluded that the records sought do not exist or that further attempts to obtain them would be futile.  In the event the RO is unable to obtain these records, the appellant must be notified in accordance with 38 C.F.R. § 3.159(e).

2.  The appellant should be scheduled for a VA medical examination to determine the severity of his service-connected chronic venous insufficiency with varicose veins of the right and left legs.  The claims folder must be provided to the examiner for review in connection with the examination.  

After examining the appellant and reviewing the record, the examiner is requested to delineate all symptomatology associated with the appellant's service-connected venous insufficiency with varicose veins of the right and left legs and comment on the severity of that symptomatology.  

The examiner should also comment on whether the appellant's service-connected venous insufficiency with varicose veins is productive of persistent edema, subcutaneous induration, stasis pigmentation, or eczema.  The examiner should also comment on the presence or absence of any ulceration, including the frequency of any episodes of ulceration, and whether the appellant's service-connected varicose veins is productive of massive board-like edema with constant pain at rest.  

Finally, the examiner should comment on the functional limitations associated with the appellant's service-connected chronic venous insufficiency with varicose veins of the right and left legs, to include whether the condition necessitates the use of a wheelchair and/or renders him unable to secure or maintain substantially gainful employment.  

3.  After conducting any additional development deemed necessary, the RO should reconsider the appellant's claim, considering all the evidence of record.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and an appropriate period of time to respond.

The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



			
	Steven L. Keller	L. Howell
	Veterans Law Judge	Veterans Law Judge
	Board of Veterans' Appeals	Board of Veterans' Appeals



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

